Citation Nr: 0611710	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  03-22 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for heart disability, 
including arteriosclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1957 until April 1959 and from October to November 
1961.  The veteran then served on active duty in the United 
States Navy from July 1968 to September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Board hearing at the local RO was held in September 
2004.  The Board remanded this case in May 2005.


FINDING OF FACT

Heart disability, including arteriosclerosis, was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is any current heart disability, 
including arteriosclerosis, otherwise related to such service 
or to any injury during service. 


CONCLUSION OF LAW

Heart disability, including arteriosclerosis, was not 
incurred in or aggravated by the veteran's active duty 
service, nor may it be presumed to be incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision, statement of the case, and supplemental 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in a March 2003 VCAA letter, 
the veteran was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the March 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 4, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  An additional VCAA notice was sent to the 
veteran in September 2003.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in March 2003, which was prior to the 
April 2003 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.   Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and private medical records.  As in 
this case, where there is no showing of an injury or 
disability in service or a link between the veteran's current 
disability and his active service, a VA medical examination 
is not necessary.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 

Analysis

The veteran is claiming entitlement to service connection for 
heart disability, including arteriosclerosis.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arteriosclerosis, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Initially, the Board notes that this case was remanded in May 
2005 in order to obtain the veteran's service medical records 
from the period of 1968 through 1988 when he served in the 
United States Navy.  These records are now associated with 
the claims file.  

Service medical records from the Army and Navy included 
several medical history reports in which the veteran claimed 
that he experienced shortness of breath.  However, there are 
no treatment records concerning shortness of breath or any 
diagnosis related to this problem.  A January 1988 annual 
service examination and a June 1988 service examination prior 
to discharge both showed that the veteran had elevated total 
cholesterol.  Nevertheless, the January and June 1988 service 
examinations showed that the veteran's heart and vascular 
system were clinically evaluated as normal.  Also, a January 
1988 EKG was normal.  Further, in his contemporaneous medical 
histories, the veteran expressly denied having pain or 
pressure in chest, palpitation or pounding heart or heart 
trouble.  

A VA examination was afforded the veteran in November 1988.  
The veteran again complained of shortness of breath.  
However, the veteran's cardiovascular system was normal.  
December 1988 VA x-rays did not indicate any cardiac 
abnormalities.  Rather, the x-rays showed that the veteran 
had airways disease.  Thus, two months after the veteran's 
discharge from service, there was no indication of any heart 
disability, including arteriosclerosis.  

The next medical evidence of record are treatment records 
from May to September 1994 from Kaiser Permanente, which 
showed treatment for the claimed disability, and September 
1994 records from Scripps Memorial Hospital, which included a 
report of the veteran's quadruple coronary artery bypass 
surgery.  However, none of these records gave an opinion as 
to the etiology the veteran's heart disability. 

The only other pertinent medical evidence of record is a 
September 2004 letter from a private practitioner, which 
states that some studies have shown that stress is a risk 
factor for coronary artery disease in addition to smoking, 
high blood pressure, diabetes and elevated cholesterol 
levels.  However, the practitioner does not provide an 
opinion as to the etiology of the veteran's heart disability 
or indicate whether any of these were risk factors for the 
veteran.

The Board acknowledges the veteran's hearing testimony and 
October 2003 and November 2005 statements concerning how the 
stress he suffered while in the military caused his current 
heart disability.  Nevertheless, although the veteran is 
competent to report his experiences and symptoms, as a lay 
person he is not qualified to offer a medical diagnosis or 
medical etiology.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

Therefore, based on the medical evidence of record, the Board 
must conclude that service connection for heart disability, 
including arteriosclerosis, is not warranted.  There is no 
evidence of any heart disability while in service.  The 
veteran's last two service examinations evaluated the heart 
and vascular system as clinically normal.  Further, there is 
no evidence of arteriosclerosis within one year after service 
so the service incurrence of arteriosclerosis cannot be 
presumed.  Moreover, there is no competent medical evidence 
linking the veteran's heart disability to his military 
service.  Even though there is evidence of elevated 
cholesterol levels in service, there is no competent medical 
evidence linking the veteran's current heart disability to 
high cholesterol while in service.  Further, the first 
medical evidence of a heart disability is six years after 
service so there is no supporting evidence of a continuity of 
pertinent symptomatology.  Thus, a preponderance of the 
evidence is against the veteran's claim for heart disability, 
including arteriosclerosis.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).




ORDER

Service connection for heart disability, including 
arteriosclerosis, is denied. 


____________________________________________
MILO H. HAWLEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


